，#228REDWOOD CITY, CA　9406Tel: 650-363-8345Fax: 650-363-0462 YASHENG GROUP From : YaSheng Group 805 Veterans Blvd., 228 Redwood City, CA 94063 Tel-650-363-8345 Fax-650-3630462 Yasheng@yashenggroup.com April 14, 2012 Via E-mail Tia L. Jenkins Senior Assistant Chief Accountant Office of Beverages, Apparel and Mining Securities and Exchange Commission Washington, D.C. 20549 Re:Comment letter from SEC dated April 5, 2012 Form 10-K/A for fiscal year ended December 31, 2010 Originally filed April 5, 2011 File No. 000-31899 Dear Ms. Jenkins: This letter is in response to your comment letter referenced above.We have filed the 2nd and 3rd amended 10-K’s for the year ended December 31, 2010.We feel that these amended filings address the comments put forth in the previous two letters.If you have any further questions we would be happy to address them. Sincerely /s/ Mei Ping Wu Mei Ping Wu, President Yasheng Group
